05/06/2021
                IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                  April 13, 2021 Session

 REGIONS COMMERCIAL EQUIPMENT FINANCE LLC v. RICHARDS
                    AVIATION INC.

                  Appeal from the Chancery Court for Shelby County
                     No. CH-14-1463 Walter L. Evans, Judge
                      ___________________________________

                            No. W2020-00408-COA-R3-CV
                        ___________________________________


       In this second appeal, Appellant appeals the trial court’s grant of summary judgment
on the basis that the ruling is not the product of the trial court’s independent judgment.
Appellee argues that the trial court’s ruling can be affirmed on a different basis, as the trial
court erred in denying its motion to alter or amend the judgment to include this additional
basis for the judgment in its favor. We agree that the trial court’s order does not comply
with Smith v. UHS of Lakeside, 439 S.W.3d 303 (Tenn. 2014), and so we once again
vacate the grant of summary judgment. We decline, however, to reverse the trial court’s
denial of Appellee’s motion to alter or amend.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Vacated in
                     Part; Affirmed in Part and Remanded.

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which ARNOLD B.
GOLDIN and KENNY ARMSTRONG, JJ., joined.

Bruce S. Kramer and Jacob Webster Brown, Memphis, Tennessee, for the appellant,
Richards Aviation, Inc.

Henry C. Shelton and Clarence A. Wilbon, Memphis, Tennessee, for the appellee, Regions
Commercial Equipment Finance, LLC.


                                          OPINION

                   I.      FACTUAL AND PROCEDURAL BACKGROUND
        This case involves the purchase of an aircraft, the facts of which were more fully
detailed in a prior opinion. See Regions Com. Equip. Fin., LLC v. Richards Aviation Inc.,
No. W2018-00033-COA-R3-CV, 2019 WL 1949633 (Tenn. Ct. App. Apr. 30,
2019), perm. app. denied (Tenn. Sept. 23, 2019) (“Regions I”). In 2012,
Defendant/Appellant Richards Aviation, Inc. (“Richards”), together in a joint venture with
B2 Aviation LLC (“B2”),1 executed a promissory note “in the principal sum of $
8,000,000.00, payable to Plaintiff/Appellee Regions Commercial Equipment Finance, LLC
[(“Regions”)], (the “Note”) and a security agreement (the “Security Agreement”), wherein
Richards and B2 granted Regions a first lien and security interest in the aircraft as collateral
for the loan.” Id. at *1.

       On March 31, 2014, Richards recorded a notice of lien with the Shelby County
Register’s office related to “[m]aintenance, repair, materials furnished, parts and materials,
and work[ ] performed on the [aircraft] and related equipment[.]” Id. Richards later “filed
another notice of lien incorporating the first notice and increasing the amount of claimed
expenses to $ 335,988.21[.]” Id.

       Eventually, on July 30, 2014, Regions informed Richards and B2 that it “considered
them to be in breach of the Security Agreement, and that it was accelerating payment of
the Note and declaring the balance immediately due and payable.” Id. at *1. Specifically,
Regions alleged that the Richards and B2 breached the terms of the Security Agreement by
allowing the liens to be recorded, which constituted an event of default thereunder.
Payment was not tendered following the issuance of this notice. Id.

       On October 2, 2014, Regions filed a verified complaint in the Chancery Court for
Shelby County (the “trial court”) against Richards and B2 for breach of the Note and
Security Agreement.2 Therein, Regions sought the appointment of a receiver to preserve
the value of the collateral. The trial court appointed a receiver the same day, as well as
entered a fiat restraining Richards and the other defendants from “transferring, wasting,
disposing, and converting all or any portion of any personal property . . . securing the
indebtedness.” Id. Later, the trial court converted the fiat into a preliminary injunction that
included more detailed requirements.

       Regions filed an amended verified complaint on April 23, 2015. This complaint
alleged claims against Richards, B2, Mr. Boldt, and Gary Kennedy, Richards’ shareholder,
officer, and director. Id. at *2. On the same day, Regions also filed a motion for summary
judgment, seeking a monetary judgment in the amount of $7,165,390.52, plus post-
judgment interest, attorney’s fees, and costs. Richards responded in several ways. First,
Richards filed a separate complaint for foreclosure of the liens, against Regions, B2, RA-

       1
        The joint venture was known as RA-B2 Joint Venture (“RA-B2”). Id.
       2
         Regions also sued B2’s manager, Harry Boldt, Jr., who had signed a continuing guaranty
agreement in favor of Regions. Id.
                                             -2-
B2, and the receiver.3 Second, Richards filed a counterclaim alleging fraudulent
inducement, fraudulent misrepresentation, and negligent misrepresentation against
Regions alone. Id. at *2. Third, Richards raised thirteen affirmative defenses. Id. Finally,
Richards responded in opposition to the motion for summary judgment, disputing that
summary judgment was appropriate and asking for additional time for discovery.

       On November 5, 2015, Regions filed a motion to dismiss all of Richards’
counterclaims. The receiver also filed a motion to dismiss the complaint against him on
January 4, 2016. Regions also filed a motion to dismiss the complaint seeking foreclosure
of the mechanic or materialman’s liens on January 29, 2016.

       Regions’ motion for summary judgment and motion to dismiss Richards’
counterclaims were heard on February 19, 2016. The trial court orally ruled in favor of
Regions at the conclusion of the hearing.4 When no written order was immediately
forthcoming, Regions filed a motion asking the trial court to enter an order granting its
motions and to designate that order as final under Rule 54.02 of the Tennessee Rules of
Civil Procedure, as several claims remained pending, notwithstanding the grant of Regions’
two motions. On April 4, 2016, the trial court entered a written order granting Regions’

        3
            As we explained concerning this filing in Regions I:

        Included in the technical record in this case is a separate Complaint filed by Richards
        against B2, RA-B[2] Joint Venture, John Ryder, in his capacity as Receiver, and Regions,
        bearing a file-stamped date of March 31, 2015. The complaint does not contain a case
        number, and the index to the technical record states that the document is “Richards
        Aviation, Inc.’s Complaint for Foreclosure of Mechanic’s and Materialman’s Lien (from
        consolidated case CH-15-0434-1).” The record includes an order entered January 6, 2016,
        consolidating case CH-15-0434-1 with the instant case, along with various pleadings filed
        that case. To the extent pertinent to the issues herein, we have considered the pleadings in
        the consolidated case.

2019 WL 1949633, at *1 n.1.
      4
        The trial court’s oral ruling was as follows:

                The Court has considered the well reasoned arguments of both attorneys. And the
        Court is of the opinion that the motion for summary judgment filed on behalf of Regions
        Commercial Equipment Finance is well taken and will be granted.

                Likewise, the Court is of the opinion that the motion to dismiss filed on behalf of
        Regions against -- on the motion to dismiss the counter-claim of Richards, likewise, well
        taken. And the Court will grant the [] motion[] for summary judgement, as well as the
        motion to dismiss.

                  Prepare the appropriate order, [counsel for Regions].

Regions I, 2019 WL 1949633, at *6.

                                                    -3-
motion for summary judgment and motion to dismiss Richards’ counterclaims. Following
a motion for a writ of inquiry, the trial court entered an order on December 2, 2016, granting
Regions a judgment against Richards in the amount of $4,320,260.80, which included
principal on the Note, interest, and costs. Neither the order granting Regions’ motions nor
the order of judgment, however, were designated as final judgments under Rule 54.02. As
such, a notice of appeal filed by Richards following the order of judgment was voluntarily
dismissed for lack of a final judgment.

       Eventually, the trial court entered several orders that resulted in a final resolution of
this case. First, on May 1, 2017, the trial court entered a consent order granting summary
judgment in favor of Regions against Mr. Boldt and setting a writ of inquiry. On August
29, 2017, Regions filed a notice of voluntary dismissal of all its claims against Mr.
Kennedy. On October 16, 2017, a consent order was entered noting that all matters between
Regions and Mr. Boldt and B2 had “been compromised and settled,” and therefore the trial
court dismissed all of Regions’ claims against those parties with prejudice. On October 25,
2017, an order was entered memorializing the voluntary dismissal of the claims against
Mr. Kennedy, which were again dismissed with prejudice.

       On November 8, 2017, Richards filed a motion for damages against the receiver.
On December 8, 2017, however, the trial court entered a final order granting the receiver’s
motion to terminate the receivership, discharging the receiver, and denying Richards’
motion for damages against the receiver. This order further provided that “all petitions,
motions, requests for relief or other pending or unresolved issues before the Court, which
have not been addressed by or disposed of by any other Court order entered in this cause,
are hereby denied and dismissed.” The court finally ordered that no discretionary costs
would be awarded and the parties would pay their respective attorney’s fees. From this
order, Richards appealed.

        On the first appeal, Richards raised various arguments concerning the sufficiency
of the trial court’s orders, as well as the court’s denial of Richards’ request for additional
discovery. Ultimately, we vacated in part and affirmed in part the trial court’s ruling. First,
as to the trial court’s order of summary judgment, we concluded that the trial court’s order
provided no factual or legal basis for the grant of summary judgment. Accordingly, we
vacated the judgment and “remand[ed] [] for reconsideration, with the court to enter an
order that complies with Rule 56.04 and that specifically addresses the affirmative
defenses raised by Richards.” Regions I, 2019 WL 1949633, at *8. We affirmed, however,
the trial court’s decision to dismiss Richards’ counterclaims, as well as the order dismissing
Richards’ motion for damages against the receiver. Id. at *9–10. We further ruled that
Richards’ argument concerning discovery was without merit. Id. at *6. Although Regions
I was appealed to the Tennessee Supreme Court, it denied permission to appeal on
September 23, 2019. A mandate issued on October 2, 2019.


                                             -4-
        Following the remand, the parties appeared again before the trial court and a new
dispute arose: whether the trial court was required to further consider the summary
judgment ruling, or merely to enter an order reaching the same result that contained
sufficient legal reasoning. As such, the parties appeared before the trial court for a May 29,
2020 status conference. Regions took the position that the trial court’s prior ruling
essentially remained in effect and that the Court of Appeals merely instructed the trial court
to re-enter its order with the addition of a statement of the grounds for summary judgment.
In contrast, Richards argued that the Court of Appeals set aside the grant of summary
judgment in its entirety and required further consideration of whether summary judgment
was appropriate. According to Richards, at the conclusion of the status conference, the trial
court reserved ruling and instructed the parties to submit competing orders on the question
of how to proceed.

       Richards’ proposed order from the May 29, 2019 status conference detailed the
above dispute and would have allowed the parties to conduct additional discovery in light
of what it characterized as the Court of Appeals’ holding that the Alabama Statute of Frauds
did not necessarily preclude Richards’ affirmative defenses. Further, this proposed order
ruled that the prior summary judgment order was void and that the court would consider
any new or renewed summary judgment motion following an appropriate period of
discovery.

        Regions’ proposed order took a different tactic, submitting not an order reflecting
its arguments as to how to proceed following remand, but instead proposed findings of fact
and conclusions of law in support of the grant of summary judgment.

        On February 6, 2020, the trial court’s law clerk emailed the parties that the court
had reviewed the record and the proposed orders and had chosen to enter Regions’ order
in its entirety. Specifically, the email stated that

       [The trial court] has reviewed the record, the Court of Appeals opinion and
       the proposed orders presented to the Court. . . . [Regions’] Proposed Findings
       of Fact and Conclusions of Law in Support of Order Granting Summary
       Judgment articulately state his reasons for granting Summary Judgment. An
       Amended Order including these findings and conclusions would entirely
       resolve the appellate court’s concerns by bringing the trial court ruling into
       compliance with Tenn. R. Civ. P. 56.04 by specifically addressing
       [Richards’] affirmative defenses.

No further discovery was allowed. Regions was directed to resubmit its proposed order as
an amended order. Regions thereafter submitted a proposed order that incorporated the law
clerk’s above statements, as well as the proposed findings and conclusions that had
previously been submitted by Regions. Although Richards did not consent to the form or
substance of the order, the trial court signed the amended order on February 17, 2020. The
                                             -5-
order entered by the trial court was in all respects identical to the order proposed by
Regions. Richards again appealed.

       In the meantime, execution on the judgment was not stayed pending the first appeal.
As a result, post-judgment discovery occurred in the trial court, but Richards failed to
comply and was held in contempt, though sanctions were reserved. Within thirty days of
the entry of the amended order granting summary judgment, Regions filed an amended
motion for sanctions against Richards and to alter or amend the trial court’s judgment.
Therein, Regions alleged the following:

      3. During the pendency of [Richards’] appeal [Regions] sought post
      judgment discovery of [Richards’] assets, liabilities, and business pursuant
      to Tenn. R. Civ. Pro. 69.03.
      4. Richards failed to comply with [Regions’] discovery requests. As a result,
      [Regions] moved the Court for orders compelling discovery, which the Court
      granted on April 13, 2018, April 27, 2018, and May 18, 2018.
      5. When [Richards] failed to comply with those Orders, [Regions] found it
      necessary to move for the Court to hold [Richards] in contempt. Following
      hearings, in which one [Richards’] President, Gary Kennedy, testified, the
      Court found [Richards] in willful contempt of Court on three occasions, as
      set forth in the Court’s orders of January 25, 2019 and May 23, 2019 (the
      “Second Order”).
      6. In the Second Order the Court reserved a ruling on sanctions pending
      further hearing; by this Motion [Regions] seeks those sanctions.
      7. The Court of Appeals remanded the case for further consideration in
      accordance with its opinion, and for the entry of an order complying with
      Tenn. R. Civ. P. 56.04, which the Court did on February 18, 2020.
      8. [Regions] seeks an amendment to that order to reflect as sanctions for
      [Richards’] repeated contempt, an additional and independent ordering
      clause striking [Richards’] Answer and Affirmative Defenses and entering
      judgment against [Richards] as a sanction.

Richards responded in opposition on July 15, 2020, arguing that the motion improperly
raised a new and independent basis for relief. In addition, Richards argued that there was
no basis for sanctions:

      Richards cannot be held in contempt of [] this Court’s May 9, 2019 order
      compelling production of discovery in aid of execution because the order was
      void—at least to the extent it purported to compel such production. This
      Court’s ancillary jurisdiction over execution proceedings is predicated on the
      existence of a valid, final judgment. There was no such judgment on May 9,
      2019, because the First Summary Judgment had been vacated. There was

                                          -6-
        thus no basis for execution, and this Court lacked jurisdiction to compel
        discovery in furtherance thereof.[5]

        The trial court denied Regions’ request by order of August 31, 2020. Therein, the
trial court explained that “determinations as to the enforceability of discovery sanctions
imposed after the underlying final order has been vacated appears to have no clear answer
in Tennessee law.” The trial court further noted that Richards “clearly and flagrantly defied
the Court for months, regardless of the eventual remand.” Regardless, the trial court ruled
that the sanctions requested by counsel—striking of Richards’ answer and affirmative
defenses, and the entry of a default judgment—were not appropriate. Instead, the trial court
ruled that

        No further determinations are needed, as all other issues and questions are
        moot. This case has come to its natural conclusion in this Court by the entry
        of the Amended Order Granting Summary Judgment, which clearly outlines
        the opinion of this Court as to how and why it reached its legal opinion.
        Striking [Richards’] Answer at this stage in the litigation serves only one
        purpose — to deny the Court of Appeals the opportunity to review the
        complete case record, including the Answer which, being a pleading in the
        record, this Court reviewed and to some degree relied on as it came to its
        decision. With humility and respect for the processes of the Tennessee
        Judiciary, this Court is not inclined to prevent the Court of Appeals from
        doing so as well.

                                      II.      ISSUES PRESENTED

        Each party essentially raises one issue in this appeal. Richards argues that the trial
court’s amended order granting summary judgment is deficient and should be vacated.6
Regions argues that Richards’ post-judgment contempt should bar Richards from obtaining
relief.

                                    III.    STANDARD OF REVIEW
        5
           Attached to this response were two motions filed by Richards in May 2019: a motion to quash
discovery and a motion to vacate the garnishment, executions, post-judgment discovery, and contempt
orders due to the ruling by the Court of Appeals.
         6
           Richards’ brief is not fully compliant with the rules of this Court. First, Richards’ brief contains
no table of authorities, as required by Rule 27(a)(2) of the Tennessee Rules of Appellate Procedure.
Moreover, rather than a statement of issues, Richards’ brief contains a combined “statement of the case and
question” that does not clearly and succinctly state the issue raised by Richards in this appeal. Instead, the
final sentence of this three paragraph section states that the propriety of the trial court’s amended order
granting summary judgment “is the subject of this appeal.” In all other ways, however, Richards’ brief is
fully compliant with Rule 27. Moreover, the dispositive issue in this case is readily ascertainable from
Richards’ brief and is supported by relevant legal authority and fully developed argument. As such, we will
address the merits of Richards’ arguments despite the deficiencies in its brief.
                                                    -7-
        A trial court’s “grant or denial of a motion for summary judgment is a matter of law;
therefore, our standard of review is de novo with no presumption of correctness.” Bowers
v. Estate of Mounger, 542 S.W.3d 470, 477 (Tenn. Ct. App. 2017) (citations omitted).
Consequently, we “must make a fresh determination of whether the requirements of Rule
56 of the Tennessee Rules of Civil Procedure have been satisfied.” Id. (quoting Rye v.
Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 250 (Tenn. 2015)). In
reviewing a summary judgment motion on appeal, “we are required to review the evidence
in the light most favorable to the nonmoving party and to draw all reasonable inferences
favoring the nonmoving party.” Shaw v. Metro. Gov’t of Nashville & Davidson Cty., 596
S.W.3d 726, 733 (Tenn. Ct. App. 2019) (citations and quotations omitted).

                                       IV.    ANALYSIS

        The dispositive issue in this case is whether the trial court’s order is a product of its
independent judgment. Summary judgment is governed by Rule 56 of the Tennessee Rules
of Civil Procedure. Importantly, Rule 56.04 states: “The trial court shall state the legal
grounds upon which the court denies or grants the motion, which shall be included in the
order reflecting the court’s ruling.” In Smith v. UHS of Lakeside, 439 S.W.3d 303 (Tenn.
2014), the Tennessee Supreme Court held that Rule 56.04 requires that an order granting
or denying summary judgment include a rationale for the ruling that is both adequately
explained and is the product of the trial court’s independent judgment. Id. at 314. In Smith
v. UHS of Lakeside, the trial court orally granted summary judgment without providing
any basis for its decision, directing counsel for one party to draft the trial court’s order and
provide the “rationale for the [c]ourt’s ruling.” Id. at 317. The Tennessee Supreme Court
held that the trial court had abrogated its “high judicial function” to provide the basis for
its ruling and that the basis provided by the party-prepared order would not be imputed to
the trial court. Id. at 317–18. Thus, “the trial court, upon granting or denying a motion for
summary judgment, [must] state the grounds for its decision before it invites or requests
the prevailing party to draft a proposed order.” Id. at 316. In reaching this result, the
Tennessee Supreme Court noted that intermediate appellate courts need not adhere to our
prior practice of “conduct[ing] archeological digs” of the record and remanding “the case
only when their practiced eyes cannot discern the grounds for the trial court’s
decision.” Id. at 314 (footnotes omitted). Rather, the court noted that in addition to issues
of judicial economy, questions of whether we should soldier on in spite of the trial court’s
failure to comply with Rule 56.04 should also take into account “the fundamental
importance of assuring that a trial court’s decision either to grant or deny a summary
judgment is adequately explained and is the product of the trial court’s independent
judgment.” Id.

       Richards argues that the trial court’s order was not the product of its independent
judgment, but rather was a verbatim copy of the order proposed by Regions. We must
agree. Here, the trial court made no additions, omissions, or alterations to the order

                                              -8-
proposed by Regions.7 Instead, the only basis given by the trial court for its decision prior
to the order’s entry came not from the trial court, but its law clerk, who wrote the parties’
that Regions’ order “articulately state[d] [the trial judge’s] reasons for granting Summary
Judgment.” Respectfully, however, the trial court never gave any reasons to the parties for
its decision to grant summary judgment from which Regions was to glean the trial court’s
reasoning. In the absence of that reasoning from the trial court, the order simply does not
withstand scrutiny under either Rule 56.04 or Smith v. UHS of Lakeside. Instead, as the
Tennessee Supreme Court clearly held, Rule 56.04 “requires the trial court, upon granting
or denying a motion for summary judgment, to state the grounds for its decision before it
invites or requests the prevailing party to draft a proposed order.” Id. at 316. The trial court
here did not follow this mandate, but rather allowed counsel to provide the reasoning for
its decision, much like in Smith v. UHS of Lakeside.

         Regions argues, however, that the record does not actually cast doubt that the trial
court conducted its own independent review of the record in reaching its decision. See id.
at 316 (“Accordingly, reviewing courts have declined to accept findings, conclusions, or
orders when the record provides no insight into the trial court’s decision-making
process, or when the record ‘casts doubt’ on whether the trial court ‘conducted its own
independent review, or that the opinion is the product of its own judgment[.]’”) (citation
omitted). In support, Regions asks us to consider, inter alia, the trial court’s later ruling on
its motion to alter or amend. We respectfully disagree. First, regardless of the Tennessee
Supreme Court’s observations of the tactics taken by reviewing courts prior to its decision,
the holding in Smith v. UHS of Lakeside clearly requires the trial court to state the basis
for its ruling “before” an order is prepared by counsel. Id. Indeed, our prior opinion clearly
explained this requirement, noting that “[t]he trial court is required to state the grounds for
its decision before requesting that a party prepare a proposed order.” Regions I, 2019 WL
1949633, at *7 (emphasis added) (citing Smith, 439 S.W.3d at 316). Although the law
clerk’s email and the amended order granting summary judgment both reflect that the trial
court reviewed the opinion in Regions I, this mandate was apparently overlooked.
Moreover, the cited statements by the trial court, either before or after the entry of the
amended order, do no more to illuminate the trial court’s reasoning than the law clerk’s
earlier email. And the Tennessee Supreme Court has stressed that it is of “fundamental
importance” to ensure that trial courts’ orders are the product of their independent
judgment, so as to “assure the parties that the trial court independently considered their
arguments.” Smith, 439 S.W.3d at 316. Unfortunately, the trial court’s reluctance to state
even a single legal or factual basis for its decision was an abdication of that fundamental
responsibility. As such, these conclusory and non-specific statements of agreement with
Regions’ position do not excuse the clear failure to comply with Smith v. UHS of Lakeside
that is present in this case. Consequently, the trial court’s order must once again be vacated


        7
          Regions’ argument that a trial court is permitted to “copy a section of a party’s proposed order
and paste it into the court’s own order” is inapposite, as the trial court adopted Regions’ order wholesale.
                                                   -9-
for the entry of a proper order granting or denying summary judgment that (1) explains the
reasoning for the decision; and (2) is a product of the trial court’s independent judgment.

        Regions contends, however, that the judgment in its favor can nevertheless be
affirmed due to Richards’ contemptuous conduct that occurred post-judgment in the trial
court. Specifically, following the entry of the first order granting summary judgment,
Regions propounded discovery to Richards in its effort to collect its judgment. Eventually,
the trial court found Richards in contempt but reserved setting a penalty. Following the
entry of the amended order granting summary judgment, Regions asked the trial court to
rule that it was entitled to a default judgment as a penalty for contempt, thereby providing
an independent basis for the judgment against Richards. The trial court declined to penalize
Richards in that manner. Regions now asserts that the trial court should have ruled that a
default judgment was a proper penalty for Richards’ contempt. Under this theory, Regions
apparently contends that we can uphold the judgment in Regions’ favor irrespective of the
fact that the trial court’s amended order granting summary judgment did not comply with
Smith v. UHS of Lakeside.

        We decline Regions’ invitation for a number of reasons. First, as Regions itself
concedes in its brief, the determination of the proper remedy for civil contempt lies in the
trial court’s discretion. See Hawk v. Hawk, 855 S.W.2d 573, 583 (Tenn. 1993). As such,
we do not overturn the trial court’s decisions on that issue lightly. Second, other than a
citation to the standard of review as to this issue, Regions cites no authority to suggest that
the trial court’s ruling was an abuse of discretion or to show that it was indeed entitled to
a default judgment due to Richards’ conduct. See Sneed v. Bd. of Pro. Resp. of Supreme
Ct., 301 S.W.3d 603, 615 (Tenn. 2010) (“It is not the role of the courts, trial or appellate,
to research or construct a litigant’s case or arguments for him or her, and where a party
fails to develop an argument in support of his or her contention or merely constructs a
skeletal argument, the issue is waived.”). Third, this argument appears to have been raised
for the first time as a motion to alter or amend. “A Rule 59 motion should not be used to
raise or present new, previously untried or unasserted theories or legal arguments.” In re
M.L.D., 182 S.W.3d 890, 895 (Tenn. Ct. App. 2005).

       Finally, the grant of summary judgment to Regions has once again been vacated.
While summary judgment may again be granted in Regions’ favor, that outcome is not
certain. Indeed, we take judicial notice that the trial judge in this case has retired; thus, this
case will be presided over by a different judge. Cf. Kathryne B.F. v. Michael David B.,
No. W2014-01863-COA-R3-CV, 2015 WL 4366311, at *17 n.17 (Tenn. Ct. App. July 16,
2015) (“We take judicial notice of the fact that the original trial judge has retired.”); State
v. Tawater, No. M2013-02126-CCA-R3-CD, 2014 WL 4809537, at *8 (Tenn. Crim. App.
Sept. 29, 2014) (“We take judicial notice that the trial judge who presided over this case
has retired.”). This judge, in its discretion, may very well choose to allow additional
briefing and/or discovery on the issue of summary judgment, as was requested by Richards
following the initial remand. And the trial judge can entertain Richards’ argument that no
                                            - 10 -
contempt can be sustained because the judgment upon which the contempt was predicated
was vacated by our earlier opinion.8 Cf. Konvalinka v. Chattanooga-Hamilton County
Hosp. Auth., 249 S.W.3d 346, 355 (Tenn. 2008) (“An order is not rendered void or
unlawful simply because it is erroneous or subject to reversal on appeal. Erroneous orders
must be followed until they are reversed.”) (internal citation omitted); Luttrell v.
Wassenberg, No. W2017-02443-COA-R3-CV, 2020 WL 3867131 (Tenn. Ct. App. July 9,
2020) (holding that a finding of civil contempt for violating a modified parenting plan must
be vacated when the modified parenting plan was vacated on appeal for lack of sufficient
findings of fact and conclusions of law). Given the very unsettled nature of this case,
including the question of whether there should be a judgment to collect on, we conclude
that the best option is to allow the parties to raise these issues to the trial court upon remand,
if they so choose. We therefore decline to disturb the trial court’s ruling as to this issue.

                                         V.       CONCLUSION

        The judgment of the Shelby County Chancery Court is vacated in part and affirmed
in part. This cause is remanded to the trial court for further proceedings consistent with this
Opinion. Costs of this appeal are taxed to Appellee Regions Commercial Equipment
Finance, LLC, for which execution may issue if necessary.



                                                            S/ J. Steven Stafford
                                                            J. STEVEN STAFFORD, JUDGE




        8
          We note that while Richards filed motions to vacate the execution, garnishments, and post-
judgment contempt orders in the trial court, Richards has not raised those issues in this appeal. Nor do we
conclude that these outstanding issues affect the finality of the underlying matter. Cf. First Am. Tr. Co. v.
Franklin-Murray Dev. Co., L.P., 59 S.W.3d 135, 141 (Tenn. Ct. App. 2001) (“Of course, perfecting an
appeal does not prevent the trial court from acting with regard to ancillary matters relating to the
enforcement or collection of its judgment. For example, Tenn. R. Civ. P. 69 permits judgment creditors to
engage in post-judgment discovery using the same discovery methods that are used in pre-trial discovery.”);
Thompson v. Logan, No. M2005-02379-COA-R3-CV, 2007 WL 2405130, at *10 (Tenn. Ct. App. Aug.
23, 2007) (noting that motions for sanctions filed before a final judgment is entered are not collateral or
ancillary to the underlying proceedings, in contrast to issues involving “enforcement of a judgment,
including contempt orders for failure to comply with a judgment, based as they are on post-
judgment conduct and motions”); Poff v. Poff, No. 01-A-01-9301-CV00024, 1993 WL 73897, at *2 (Tenn.
Ct. App. March 17, 1993) (“Contempt proceedings commenced after the entry of an otherwise final order
in the underlying case should be viewed as independent proceedings.”).
                                                   - 11 -